Citation Nr: 1754603	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this claim in July 2013 and March 2016.  The Board obtained a May 2017 VA medical opinion from the Veterans Health Administration (VHA). See 38 C.F.R. § 20.901(a) (2017).  The Veteran and his representative were provided a copy of this VA medical opinion via a letter dated in July 2017.  Pursuant to 38 C.F.R. § 20.903(a) (2017), they were provided 60 days from the date the Board furnished a copy of the opinion to provide a response.


FINDING OF FACT

A right knee disability is not related to the Veteran's active service, is not secondary (caused or aggravated) to the service-connected left knee disability and right knee arthritis was not manifest during active service or within one year of active service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service, may not be presumed to have been incurred therein and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background 

The Veteran filed a claim in September 2008 and the Veteran's representative stated that the Veteran was "requesting entitlement to service connection for a right knee condition due to favoring the service connected left knee condition."  

This has been the Veteran's primary contention during the course of the appeal - that his right knee disability is secondary to his service-connected left knee disability.  This contention has been advanced by the Veteran and his representative in a variety of statements.  For example, in a December 2008 statement the Veteran stated that "[a]s a result of favoring my left knee since 1965 because of an injury, my right knee now has progressively gotten worse," in a March 2009 statement the Veteran stated that "I'm being trained how to build up the strength in my right knee so that I can continue to support the bad left knee.  However the exercise I'm doing to build up the right knee is causing more wear, popping and pain than before I started receiving the training," in a June 2009 VA Vocational Rehabilitation document the Veteran stated that "[i]n the past I've been wearing out the right knee trying to compensate for the bad left knee" and in a January 2010 statement accompanying his VA Form 9 (Appeal to [the Board]) the Veteran stated that "[f]or approximately 45 years now I have mostly sustained my body weight with mainly my right leg and knee, because of the instability, weakness in and pain in my service connected left knee."  See also September 2008 Board Hearing Transcript, pages 5-6 (conducted as part of a claim for a separate appeal involving an increased disability rating for the left knee).  

The Veteran's representative stated in an August 2010 statement that the Veteran "is claiming that altered weight bearing due to long term pain and instability in his left knee has contributed to the difficulties he is experiencing in his right knee" and referenced "the possibility of altered weight bearing due to pain, instability and reduced range of motion in one knee affecting the other knee by added weight and stress" and in the July 2013 Appellant's Brief stated that "[t]he record shows a long history of left knee instability that requires the [Veteran] to place added weight to the right knee in an effort to support the knee."

The Veteran's service treatment records (STRs) included multiple references to the left knee, to include September 1965 and January 1966 x-rays.  An April 7, 1966 orthopedic consultation request stated that the Veteran "has recurrent problems with left knee...His knee has been injured twice, in September [19]65 and January [19]66."  An April 14, 1966 orthopedic clinic consultation note appeared to in error reference the right knee, stating that the Veteran "has a history of recurrent giving way of his right knee since September 1965 and recurrent swelling as well."  The physical examination also referenced the right knee.  An impression, however, was noted of "torn lateral meniscus, left knee."  It was noted that the Veteran would be seen for physical therapy and a separate April 14, 1966 consultation sheet to the physical therapy clinic referenced physical therapy for the right knee and referenced an orthopedic recheck on April 28, 1966.  An April 28, 1966 physical therapy note stated that the Veteran had normal range of motion in the left knee.  An April 28, 1966 orthopedic clinic note described and examined without identification a lower extremity.  The September 1967 separation examination report noted upon clinical evaluation that the lower extremities were normal and no defects or diagnoses were noted and the Veteran was noted to be qualified for release from active duty.

The Veteran was released from active service in September 1967 and in October 1967 filed a claim for entitlement to service connection for a left knee disability.  The Veteran was afforded a January 1968 VA examination as part of this claim.  The examination report referenced the Veteran as injuring his left knee and tearing his left meniscus during his active service.  It was also noted that the Veteran "has been in extremely good health.  His review of systems is completely negative" and that "[e]xamination of both knees revealed excellent stability and no limitation of joint motion.  There was no swelling of either joint capsule."  Minimal degenerative changes of the left knee were noted.  No impression was noted regarding the right knee.

Of record are extensive medical treatment records, primarily VA treatment records.  An April 1981 VA treatment note referenced a complaint of "pain both knees" and that the Veteran "states he has rheumatoid arthritis" (the Board notes that the evidence, to include during the appeal period, did not otherwise appear to reference a diagnosis of rheumatoid arthritis).  A January 1982 VA treatment note referenced "chronic arthralgia in knees" and noted a diagnosis of "[a]rthralgias, possibly related to Crohn's disease."  A January 1993 VA treatment note listed a purpose of visit as "knees" but then only addressed the left knee.  May 1993 right knee x-ray results noted that "[t]he right knee is normal in appearance with the exception of a diffuse 1 [centimeter] round density...consistent with a bone island."  Based on a February 2005 VA treatment note and later x-ray reports, November 2004 bilateral x-ray results appeared to reverse the right and left knee, stating that there were severe degenerative joint disease (DJD) changes of the right knee and that "[t]he left knee is essentially normal.  Questionable over extension of the left knee is suspected, correlation suggested."  A February 2005 VA orthopedic treatment note stated that "[r]adiographs taken October 2004 show essentially normal right knee.  Left knee with moderate to severe [DJD]...there is a flexion contracture."  March 2006 x-ray results noted that "[v]iews of the right knee are unremarkable" (and referenced severe degenerative changes in the left knee).  A November 2007 VA treatment note listed a history and assessment of "[k]nees pain" and a December 2007 VA treatment note listed a primary medical history of osteoarthritis "in knees."  January 2008 x-ray results noted "images of the right knee shows stable minimal narrowing of the medical compartment."

An October 2008 VA treatment note stated that the Veteran "[complained of] knee pain, in[i]tially it was left knee now having pain in r[igh]t knee as he is favo[]ring l[ef]t knee" and noted an assessment of bilateral knee pain.  A November 2008 VA orthopedic treatment note stated that "[t]he [V]eteran has right knee pain," noted that "[p]lain films of his right knee look good" and stated that "[t]he [Veteran] believes that this pain is secondary to the fact that he has been favoring his right knee because of the long-standing pain of his left knee."  An assessment was noted of "mild right knee pain."  A January 2009 VA kinesiotherapy consult note stated that the Veteran "reported that he feels that [right] knee has gotten worse due to years of compensating for [left] knee."  Regarding a date of onset, it was noted that the Veteran "reported that [right] knee has been painful [times] 10 years."  An assessment was noted of mild DJD in the right knee.
A July 2009 VA orthopedic note, completed by a physician assistant, stated that the Veteran "states...he is now starting to have some pain in his right knee and he thinks it is probably because he is favoring his left knee so much that he is overdoing with his right which is probably true."  It was also noted that x-rays of the right knee "again shows no significant degenerative changes.  He does have some small osteophytes centrally.  There may be some very mild narrowing of the medial compartment.  Other than that, no significant arthritic changes."  An assessment was noted of "[m]ild [DJD] of the right knee that is probably aggravated recently by trying to favor the left knee and the [Veteran] does state that over the couple of weeks, he has noticed that he has been being careful about overdoing it on the right and the symptoms have lessened."

A January 2010 private medical record from Dr. J.T. stated that the Veteran "has had a problem with his right knee for almost ten years," referenced the Veteran's left knee as having been painful and stated that the Veteran "tells me that he has been trying to balance his weight and put it on the right side but gradually the right knee has become painful."  An impression was noted of right knee DJD and that "X-ray shows early [DJD]."  

A July 2010 VA orthopedic note stated that the Veteran "describes more pain in his right knee.  He thinks that this is related to guarding on the left side."  It was noted that "[p]lain films of both knees were performed in May and show degenerative arthritis that is much worse on the left" and an assessment was noted of bilateral knee osteoarthritis.  An October 2013 VA treatment note referenced September 2012 x-ray results as showing "[n]o significant interval change in mild degeneration of the right knee."  A July 2014 VA orthopedic note noted an impression of moderate right knee DJD.

Also of record are multiple VA examination reports and opinions related to the Veteran's right knee.

A March 2009 VA opinion stated in part that "[t]here is nothing in the orthopedic literature to indicate that arthritis in one knee leads to arthritis or pain in the other knee.  The claim is without medical basis."  In the July 2013 Board remand, the Board stated that "this opinion is inadequate to address whether the right knee disorder was caused or aggravated by the service-connected left knee disabilities," that "[m]oreover, the Board finds that the Veteran is competent and credible to report the he was sustaining his body weight on the right lower extremity during active service" and that "[a] medical opinion addressing whether the right knee disorder is related to sustaining his body weight on the right lower extremity during service as well as during the years following service is necessary."  As the Board previously determined the March 2009 VA opinion to be inadequate, it is afforded little probative value.

The Veteran was afforded a VA examination in October 2013.  The examination report noted a diagnosis of right knee DJD.  A negative opinion was provided addressing direct service connection, which stated in part that "I was unable to find evidence in the STR's that [the Veteran] sustained any type of injury to or had any complaints refe[]rable to his right knee."  In the March 2016 Board remand, the Board stated that this opinion "is based on inaccurate facts. The claims folder reflects the Veteran complained of, and was treated for, a right knee condition in service. (See April 1966 clinical record)" and that "[a]s the October 2013 medical opinion was based on inaccurate facts, it has no probative value in regard to the claim...As such, the Board finds the October 2013 opinion to be inadequate and of no probative value."  The Board further stated that "[t]he October 2013 VA examination does not contain an opinion or an analysis for which the Board can consider in regard to entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability" and that "[a]s such, the Board finds the examination to be inadequate and must remand for a supplemental opinion."  As the Board previously determined the October 2013 VA direct service connection opinion to be inadequate, it is afforded no probative value.

An opinion addressing secondary service connection was also provided in October 2013.  As noted, while the Board characterized the October 2013 VA opinion as inadequate, the only inadequacies highlighted related to the direct service connection opinion and the Board did not comment directly on the adequacy of the secondary opinion provided.  The provided opinion stated that "[a] review of the credible, peer-reviewed orthopedic literature reveals that there is no evidence to suggest that a condition of one weightbearing joint will affect another weightbearing joint, either in the ipsilateral or contralateral extremity, even in the presence of leg length discrepancy or an altered gait pattern" and that "[i]t is more likely than not that [the Veteran's] right knee DJD is a result of the effects of aging, weight gain, musculoskeletal deconditioning and a genetic predisposition to developing arthritis in weightbearing joint."  Overall, the secondary opinion was not based on the inaccurate facts the March 2016 Board remand highlighted in the direct opinion (that there was no in-service right knee treatment).

A May 2016 VA opinion from Dr. M.B. stated that:

It is less than 50% as likely as likely that the Veteran's right knee disability is related to or aggravated by his military service to include left knee disability.  The only indication of any right knee problems were a notation of giving away and some PT treatment for the right knee that resulted in a normal ROM and strength.  The Separation Evaluation did not document any right knee pathology by t[]he Veteran and more to the point, the Veteran was seen by a civilian orthopedic surgeon [in January 2010] with a notation that the Veteran's right knee pain began 10 years prior to that visit or 25+ years following discharge from the Navy raising significant proximity issues to those mentioned already.

A September 2016 addendum opinion from Dr. M.B. stated that "[t]here is no indication that the right knee disability is secondary to the Veteran's [s]ervice connected left knee disability for the reasons previously stated in the" May 2016 VA opinion.

The Board obtained a VHA opinion in May 2017 from Dr. J.P, who was noted to be Chief of Orthopedics of a VA Healthcare System.  The opinion noted regarding the April 14, 1966 STR that mentioned the right knee that "[i]t must be concluded that the right knee injury mentioned in the medical record was in error and the Veteran's injury was a lateral meniscal tear as documented in the REASON FOR REQUEST and in the impression by the physician."  

As to the issue of secondary service connection, the opinion discussed various medical articles.  The opinion stated that: 
      
Many evaluators have extrapolated the effects of severe injuries on the contralateral limbs, such as tumor resection and arthrodesis, to less severe injuries such as meniscal tears and chondromalacia.  Although gait abnormalities have been shown to persist for some time with meniscal tears, there have been no long-term studies, even retrospective in nature to suggest that a development of contralateral knee arthritis is likely.  Evaluators that have done so have done so outside the standard of the existing orthopedic literature.

It is the opinion therefore of the undersigned that the right knee osteoarthritis is more likely than not a normal development that is age related and not related to the left knee service-related injury.  Until further investigation on this subject is demonstrated in the orthopedic literature, further appeals should be considered unfruitful for the Veteran and unwarranted.

II.  Analysis 

Upon review of the evidence of record, the Board concludes that entitlement to service connection is not warranted under any theory.

First, with respect to direct service connection, generally in order to establish direct service connection three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record indicated a current right knee disability.  As noted above, the Veteran's STRs included April 14, 1966 STRs that referenced the right knee.  The rest of the Veteran's STRs referenced the left knee.  In addition, the Veteran does not appear to have reported an in-service right knee injury.  Also, as noted, the May 2017 VHA opinion stated that the April 14, 1966 STR was in error in reference to the right knee and that the Veteran's injury was to the left knee.  Overall, it appears that the April 14, 1966 STRs referencing the right knee were in error and that they were in fact references to the left knee.
In any event, as noted above, in a December 2008 statement the Veteran stated that "[a]s a result of favoring my left knee since 1965 because of an injury, my right knee now has progressively gotten worse" and in a January 2010 statement the Veteran stated that "[f]or approximately 45 years now I have mostly sustained my body weight with mainly my right leg and knee, because of the instability, weakness in and pain in my service connected left knee."  These statements, while relating clearly to secondary service connection, can also be taken as referencing an in-service event, specifically the left knee injury and resulting left knee disability that the Veteran has reported impacted the right knee.  The remaining issue is therefore whether a nexus exists between the Veteran's active service and his right knee disability.  

As to this issue, the Board finds the negative May 2016 VA opinion provided by Dr. M.B. to be the most probative evidence of record.  This opinion accepted and considered that the April 14, 1966 STRs referencing the right knee were accurate.  The provided opinion was that "[i]t is less than 50% as likely as likely that the Veteran's right knee disability is related to or aggravated by his military service to include left knee disability" and an accompanying rationale was provided.  The Board notes that there is no competent opinion contrary to the negative May 2016 VA opinion.  The Veteran (and his representative) is not competent to address the etiological issue of whether his current right knee disability is related to his active service, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Overall, the Board finds the negative May 2016 VA opinion to be the most probative evidence of record as to the issue of whether the Veteran's current right knee disability is related to his active service and that entitlement to service connection on a direct basis is not warranted.

Second, with respect to the presumption regarding chronic diseases, if a chronic disease, including arthritis, becomes manifest to a degree of 10 percent or more within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  In this case, while arthritis is a qualifying chronic disease, there is no indication that right knee arthritis manifested during active service or within one year of the Veteran's separation from active service in September 1967.  As noted above, a January 1968 VA examination report noted that the Veteran "has been in extremely good health.  His review of systems is completely negative," noted that "[e]xamination of both knees revealed excellent stability and no limitation of joint motion.  There was no swelling of either joint capsule" and no impression was noted regarding the right knee.  Further, May 1993 right knee x-ray results did not note arthritis in the right knee.  Generally, the earliest medical evidence identifying right knee arthritis was in the 2000s, significantly more than one year after the Veteran's separation from active service in September 1967.  As such, entitlement to service connection for a right knee disability is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.

Third, with respect to secondary service connection, in general for secondary service connection it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated (increased in severity) the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2017).  As to this issue, the Board finds the negative October 2013 VA secondary service connection opinion and the negative May 2017 VHA opinions to be the most probative evidence of record.

With respect to the negative October 2013 VA secondary service connection opinion, it was stated in part that "review of the credible, peer-reviewed orthopedic literature reveals that there is no evidence to suggest that a condition of one weightbearing joint will affect another weightbearing joint" and that "[i]t is more likely than not that [the Veteran's] right knee DJD is a result of the effects of aging, weight gain, musculoskeletal deconditioning and a genetic predisposition to developing arthritis in weightbearing joint."  The negative May 2017 VHA opinion contained a similar opinion, stating that "[a]lthough gait abnormalities have been shown to persist for some time with meniscal tears, there have been no long-term studies, even retrospective in nature to suggest that a development of contralateral knee arthritis is likely" and that "[i]t is the opinion therefore of the undersigned that the right knee osteoarthritis is more likely than not a normal development that is age related and not related to the left knee service-related injury."

The Board acknowledges the July 2009 VA orthopedic note that stated that the Veteran "states...he is now starting to have some pain in his right knee and he thinks it is probably because he is favoring his left knee so much that he is overdoing with his right which is probably true" and that included an assessment of "[m]ild [DJD] of the right knee that is probably aggravated recently by trying to favor the left knee and the [Veteran] does state that over the couple of weeks, he has noticed that he has been being careful about overdoing it on the right and the symptoms have lessened."
  
The Board finds this opinion to be less probative than the October 2013 VA secondary service connection opinion and the May 2017 VHA opinion.  The July 2009 VA orthopedic note included, essentially, no rationale.  It documented the Veteran's reports and contention that his right knee pain was because he was favoring his left knee and noted that such was "probably true" and that the "right knee...is probably aggravated recently by trying to favor the left knee."  By comparison, the October 2013 VA secondary service connection opinion and the May 2017 VHA opinion included more complete opinions that were supported by adequate rationales and discussion of medical literature.  As such, the Board affords more probative value to the October 2013 VA secondary service connection opinion and the May 2017 VHA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion").  

With respect to the Veteran and his representative's lay statements that his right knee disability is secondary (caused or aggravated) to his service-connected left knee disability, the Board finds that the Veteran and his representative are not competent to address this etiological issue, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that in the October 2017 Appellant's Brief in Response to Medical Expert Opinion, the Veteran's representative stated that "the evidence even coming from the medical specialist at best suggest a degeneration of the right knee when assessing the effect on the right knee with the disability affecting the left knee for which the veteran is service conn[ect]ed, albeit warranting service connection for the right knee issue."  The representative's statement appears to be a misstatement of the May 2017 VHA opinion, which as quoted above, essentially stated that medical literature indicated no relationship existed between the Veteran's service-connected left knee disability and his claimed right knee disability.  Overall, the Board finds the negative October 2013 VA secondary service connection opinion and May 2017 VHA opinion to be of more probative value than the Veteran and his representative's lay statements as to the issue of whether the right knee disability is secondary (caused or aggravated) to the service-connected left knee disability.

The Board also notes that in the February 2017 Appellant's Post -Remand Brief, the Veteran's representative stated that "[i]t is argued by the [V]eteran that VA failed its duty to assist by failing to obtain an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the [V]eteran's disability 38 C.F.R. § 4.2, albeit warranting service connection."  The Board affords this argument extremely limited probative value in that the representative vaguely raised the issue of examination adequacy, without identifying any specific issue with any of the multiple VA opinions of record.  Overall, the Board finds that the medical opinions found probative above, to include the October 2013 VA secondary service connection opinion, the May 2016 VA opinion and the May 2017 VHA opinion, were adequate.

In this regard, the Board acknowledges that the October 2013 VA secondary service connection opinion and the May 2017 VHA opinion did not specifically state that the Veteran's right knee disability was not aggravated by his left knee disability.  For example, the May 2017 VHA opinion stated that "the right knee osteoarthritis is more likely than not a normal development that is age related and not related to the left knee service-related injury."  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the United States Court of Appeals for Veterans Claims found that the use of the words "related to" was not sufficient for a secondary service connection opinion, specifically in regards to the issue of aggravation.  

The Board finds that the current case is distinguishable from El-Amin.  The opinion at issue in that case, as quoted by the Court, stated that it was "more likely than not that the [V]eteran's alcohol abuse was related to factors other than the [V]eteran's [service-connected] post-traumatic stress disorder."  In the case before the Board, the October 2013 VA secondary service connection opinion and the May 2017 VHA opinion included rationales stating, essentially, that medical literature indicated no relationship existed between the Veteran's service-connected left knee disability and his claimed right knee disability.  As such, reading these opinions as a whole, they implicitly encompassed the concept of aggravation because if no medical relationship existed between the Veteran's service-connected left knee disability and his claimed right knee disability, this would mean that aggravation was not possible because the conditions could not impact each other, which aggravation would inherently require.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (stating that a "medical report must be read as a whole").  In El-Amin, by contrast, the opinion at issue did not state that the medical literature indicated no relationship existed between the analogous conditions (alcohol abuse and PTSD).  As such, the Board finds that this case is distinguishable from El-Amin and that the October 2013 VA secondary service connection opinion and the May 2017 VHA opinion are adequate. 

In sum, the Board finds that a right knee disability is not related to the Veteran's active service, is not secondary (caused or aggravated) to the service-connected left knee disability and that right knee arthritis was not manifest during active service or within one year of active service.  As such, the Board concludes that a right knee disability was not incurred in or aggravated by active service, may not be presumed to have been incurred therein and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  The Veteran's claim therefore must be denied.

Finally, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that have not been otherwise addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


